FILED
                                                                    IN THE OFFICE OF THE
                                                                 CLERK OF SUPREME COURT
                                                                      OCTOBER 14, 2021
                                                                  STATE OF NORTH DAKOTA


                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2021 ND 177



Morris Jerome Brickle-Hicks,                        Petitioner and Appellant
     v.
State of North Dakota,                             Respondent and Appellee



                               No. 20210073

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable John W. Grinsteiner, Judge.

AFFIRMED.

Per Curiam.

Kiara C. Kraus-Parr, Grand Forks, ND, for petitioner and appellant.

Julie A. Lawyer, State’s Attorney, and Jamie Schaible, under the Rule on
Limited Practice of Law by Law Students, Bismarck, ND, for respondent and
appellee; submitted on brief.
                            Brickle-Hicks v. State
                                No. 20210073

Per Curiam.

[¶1] Morris Jerome Brickle-Hicks appeals from an order denying his
application for postconviction relief, claiming the district court erred in
denying his application for postconviction relief due to ineffective assistance of
counsel. Following a hearing the court found Brickle-Hicks failed to
demonstrate that his counsel’s representation fell below an objective standard
or that he was prejudiced by the alleged deficient performance.

[¶2] “Courts need not address both prongs of the Strickland test, and if a court
can resolve the case by addressing only one prong it is encouraged to do so.”
Rourke v. State, 2018 ND 137, ¶ 6, 912 N.W.2d 311 (citation omitted). “If it is
easier to dispose of an ineffectiveness claim on the ground of lack of sufficient
prejudice, which we expect will often be so, that course should be followed.” Id.
The district court did not clearly err in denying Brickle-Hicks’ application for
postconviction relief, and we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1